On behalf of the
delegation of Bhutan, allow me to congratulate you,
Sir, on your election to your important post. I assure
you of my delegation’s support and cooperation as you
guide the work of this important body for the year. We
are confident that, with your vast experience and able
leadership, our deliberations will be productive. May I
commend Mr. Julian R. Hunte for his stewardship and
contribution to the work of the fifty-eighth session of
the General Assembly.
The task before the fifty-ninth session of the
General Assembly is daunting, given the array of
issues and challenges facing the international
community. Among them is the issue of reform of the
United Nations. In that regard, the General Assembly’s
resolutions on the revitalization of its work and the
reform initiatives in other organs and agencies are
timely and welcome, as they will serve to ensure the
United Nations continued relevance and effectiveness
in a rapidly changing world. My delegation looks
forward to the recommendations of the High-level
Panel on Threats, Challenges and Change set up by the
Secretary-General to examine the current challenges to
peace and security.
Much of the ongoing debate on United Nations
reforms has justifiably centred on the reform of the
Security Council as the organ charged with the
9

maintenance of international peace and security. In a
world torn by old and new conflicts, the Security
Council must evolve in order to remain effective and to
enjoy the confidence of all member States. Its
composition must change to reflect the wider
membership of the United Nations and the new
geopolitical and economic realities of the present-day
world. Bhutan supports the call for an expanded
Security Council through increased membership of
both the permanent and non-permanent categories.
Among others, Bhutan strongly believes that India and
Japan, in view of the important roles they play in
international affairs, are pre-eminently qualified for
permanent membership in an expanded Council.
The toll of innocent human beings falling prey to
terrorism continues to mount by the day. Gruesome
acts of terrorism in different regions of the world,
including the recent brutal killing of schoolchildren in
Beslan and the cold-blooded murder of Nepalese and
other innocent people in Iraq and elsewhere, have
raised the level of horror to new heights. We strongly
condemn those senseless killings. Even my country has
not been spared the scourge. Having exhausted all
peaceful means to prevail upon the heavily armed
foreign militant groups from north-eastern India to
leave our territory, the Royal Government was
compelled to use force to remove them in mid-
December 2003. Most recently, two people were killed
and 27 injured by a bomb blast in a marketplace in a
border town in southern Bhutan.
There is an urgent need to take concerted action
to fight terrorism in all its forms and manifestations.
Every nation gathered here, by having signed the
Charter of the United Nations, ascribes to the universal
code that the methods which terrorists employ to
achieve their aims, especially the targeting and killing
of innocent civilians, cannot be justified.
Conflicts and crisis situations continue to disrupt
the political stability, security and socio-economic
well-being of millions around the world. Many such
conflicts are fuelled by conditions of poverty and
underdevelopment. Recognizing that interrelationship,
the international community has taken numerous
initiatives in recent years. Several major conferences
have been convened, including the Millennium
Summit, that have provided a comprehensive set of
time-bound targets to be achieved in order to secure a
more peaceful, prosperous and just world.
However, those targets remain distant for many
and the gap between the rich and the poor is getting
wider among and within nations. The Global
Monitoring Report 2004 of the World Bank and the
International Monetary Fund indicates that economic
growth in many developing countries remains below
the level considered necessary to reach the Millennium
Development Goals. If the Goals are to be achieved by
the target date, the report states, all parties urgently
need to do much more. The Monterrey Consensus
reinforced the objectives of the Millennium
Development Goals and emphasized the roles of all
parties involved in the process of financing for
development. While developing countries have to
accelerate reforms, developed countries must provide
more aid, foreign direct investment, debt relief and
more open access to their markets.
It is against that background that my delegation
welcomes the 2005 high-level plenary meeting to
review the integrated follow-up and implementation of
the outcomes of the United Nations conferences and
summits. My delegation hopes that the review will lead
to further concrete action by all stakeholders.
Furthermore, as a landlocked, least developed country,
my delegation hopes to see the issues and challenges
identified in the Almaty and Brussels Programmes of
Action receive the highest priority during the review.
May I mention that the Royal Government of
Bhutan, under the leadership of His Majesty the King
and guided by the development philosophy of gross
national happiness, has been making concerted efforts
to ensure the all-round development of the country and
to realize the agreed goals of the various international
conferences, in particular the Millennium Summit. I
am pleased to report that, with the continued support of
our development partners, Bhutan is hopeful of
achieving the Millennium Development Goals by 2015.
In that regard, I take this opportunity to express the
deep appreciation of the Royal Government and people
of Bhutan to the United Nations and other donors for
their contributions to the development of my country.
As I conclude my statement, I would like to pay
tribute to our Secretary-General, Mr. Kofi Annan, for
his strong leadership and relentless efforts to advance
the cause of peace, development and security. We will
continue to benefit from his vision and leadership for
the next two years. As he leaves his post at the end of
2006, our work to find a suitable replacement to lead
the United Nations has to begin soon and in earnest.
10

My delegation believes that, in keeping with the
principle of equitable geographical representation, and
in consideration of Asia’s being the most populous
continent with the largest regional grouping of 55
members in the United Nations, a Secretary-General
from Asia would be both timely and appropriate.